DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Final office action is in response to application 16/606,883, application filed on 10/21/2019, and Applicant’s response filed on 03/15/2022.  Claim 2 is currently amended by Applicant.  Claims 1-11 are currently pending in this application. 

Response to Arguments
	Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive.  Examiner’s response to Applicant’s remarks appears below:

3a.	Applicant asserts, on page 5-6 of the remarks, that the prior art of record Galin does not disclose a load contact module which is detachably and replaceably secured to the connection module and includes a temperature sensor, as similarly recited in claim 1.  Applicant further asserts that what Exaiminer equates to the load contact module of claim 1 [the add-on connector 1712 of Galin] cannot be replaced, and thus Galin does not teach a load contact module which is replaceably secured to the connection module.  Examiner disagrees with this assertion. 
3b.	Examiner points out that the broadest reasonable interpretation of claim 1’s “replaceably” is that the claimed load module [or the equivalent add-on module 1712 of Galin] can be detached, and then re-attached, or replaced with another add-on unit of the same type.  Clearly, the locking pins of 1707 and 1713 are designed to be engaged and disengaged to add or remove the add-on module 1712 (see Galin, Fig 17C).  Thus, Examiner maintains that add-on module 1712 of Galin is sufficient to teach the “load 
4a.	Applicant asserts, on page 6 of the remarks, that Galin does not teach the temperature sensor being located on what Examiner equates to the load contact module [i.e. the adaptor 1712 of Galin], as required by claim 1.  Examiner disagrees with the assertion.
4b.	First, it appears that Applicant does not argue that Galin fails to teach a temperature sensor.  Second, Applicant merely argues that the temperature sensor’s location is not specifically described in the specification as being a part of the add-on module of Galin [i.e. what Examiner equates to the load contact module of claim 1], and therefore Galin fails to teach a temperature sensor on the load contact module.  However, Examiner points out that para 190 of Galin describes a temperature sensor which can determine the temperature of the load connected to the pins 1709 of cable-add-on 1712, and even sensors that determine a cable disconnection and a status of the pins  of cable add-on 1712, and the status of these sensors to be displayed on the user interface 1710 of cable add-on 1712, thus teaching that the plurality of sensors, including the temperature sensors are located within the cable add-on 1712.  Applicant provides no evidence that this interpretation of the Galin reference is somehow inconsistent with the claim language, other than to say that the exact location of the temperature sensor within the cable add-on 1712 is not disclosed.  Examiner points out that Applicant’s claim 1 also does not recite the exact location of the temperature sensor within the load contact module.  Thus, Examiner is not required to show a teaching the .

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galin et al. (US PG Pub No. 2018/0201142).

7.          With respect to claim 1, Galin teaches:
	A charging plug for a motor vehicle (see charging plug for charging a motor vehicle, Fig 12, para 15, 58, 15, 16, 17B), comprising: 
having a connection module (see connection module, see pins for connecting power and/or load of power source, see connection pins, ground pins, for load, control, communication, para 165); and 
having a load contact module (see connection module, see pins for connecting power and/or load of power source, see connection pins, ground pins, for load, control, communication, para 165); 
(see connection pins to power source, para 165), 
wherein the load contact module has a load contact for transmitting charging power (transmitting charging power to vehicle, para 164-166), and 
wherein the load contact module is detachably and replaceably secured to the connection module, wherein the load contact module has a temperature sensor (see different portions of charging gun, detachable portion, Fig 17C; para 190 of Galin describes a temperature sensor which can determine the temperature of the load connected to the pins 1709 of cable-add-on 1712, and even sensors that determine a cable disconnection and a status of the pins  of cable add-on 1712, and the status of these sensors to be displayed on the user interface 1710 of cable add-on 1712, thus teaching that the plurality of sensors, including the temperature sensors are located within the cable add-on 1712). 

8.          With respect to claim 2, Galin teaches:
wherein the temperature sensor is enclosed, at least in sections, by a housing of the load contact module (see sensors for measuring parameters such as temperature, para 12; sensors/sensor interfaces may include temperature sensors to measure temperatures, para 76; see description of add-on 1712 or 1710 including sensors for measuring temperature, para 189-192). 

9.          With respect to claim 3, Galin teaches:
wherein: the load contact has an opening for receiving a contact pin, wherein the temperature sensor is situated at a distance from the opening (sensors for measuring parameters such as temperature, para 12; sensors/sensor interfaces may include temperature sensors to measure temperatures, para 76; see description of add-on 1712 or 1710 including sensors for measuring temperature, para 189-192; see connection module, see pins for connecting power and/or load of power source, see connection pins, ground pins, for load, control, communication, para 165). 

10.          With respect to claim 4, Galin teaches:
wherein: the load contact is accommodated in an axially extended housing section; and the temperature sensor is accommodated in a radially extended housing section that protrudes from the axially extended housing section (see temperature sensors at contacts/pins of radially shaped contact/load connector of charging gun 17C, sensors for measuring parameters such as temperature, para 12; sensors/sensor interfaces may include temperature sensors to measure temperatures, para 76; see description of add-on 1712 or 1710 including sensors for measuring temperature, para 189-192; see connection module, see pins for connecting power and/or load of power source, see connection pins, ground pins, for load, control, communication, para 165).

11.          With respect to claim 5, Galin teaches:
wherein: the temperature sensor rests on a circuit board, wherein the circuit board has a contact element for connecting the temperature sensor to the connection module (see temperature sensor on circuit board at charging gun connector, see temperature sensors at contacts/pins of radially shaped contact/load connector of charging gun 17C; sensors for measuring parameters such as temperature, para 12; sensors/sensor interfaces may include temperature sensors to measure temperatures, para 76; see description of add-on 1712 or 1710 including sensors for measuring temperature, para 189-192; see connection module, see pins for connecting power and/or load of power source, see connection pins, ground pins, for load, control, communication, para 165). 

12.          With respect to claim 6, Galin teaches:
wherein: the contact element is a plug-in connector, which with one or more contacts rests in one or more complementarily shaped receptacles of the connection module (see temperature sensors at contacts/pins of radially shaped contact/load connector of charging gun 17C; sensors for measuring parameters such as temperature, para 12; sensors/sensor interfaces may include temperature sensors to measure temperatures, para 76; see description of add-on 1712 or 1710 including sensors for measuring temperature, para 189-192; see connection module, see pins for connecting power and/or load of power source, see connection pins, ground pins, for load, control, communication, para 165). 

13.          With respect to claim 7, Galin teaches:
wherein: the contact element and/or the circuit board are/is braceably situated against the connection module in an elastic manner (see circuit placed within charging gun connection portions, para 185-192). 

14.          With respect to claim 8, Galin teaches:
wherein: the circuit board is connected to the load contact via a leaf spring (circuit placed within charging gun connection portions, para 185-192). 

Galin teaches:
wherein: the contact element has two contacts that are designed as axially protruding profiles (see temperature sensors at contacts/pins of radially shaped contact/load connector of charging gun 17C, sensors for measuring parameters such as temperature, para 12; sensors/sensor interfaces may include temperature sensors to measure temperatures, para 76; see description of add-on 1712 or 1710 including sensors for measuring temperature, para 189-192; see connection module, see pins for connecting power and/or load of power source, see connection pins, ground pins, for load, control, communication, para 165). 

16.          With respect to claim 10, Galin teaches:
wherein: the load contact module, in particular the load contact, is secured to the connection module via a screw connection (see circuit placed within charging gun connection portions, para 185-192); and/or 
an active cooling device for cooling the charging plug is provided in a charging plug housing (8) in which the connection module rests, the temperature sensor being situated at a distance from the active cooling device (see sensor interface for controller and controlling parameters such as temperature, para 170-179).

17.          With respect to claim 11, Galin teaches:
a load contact for transmitting charging power (see connection module, see pins for connecting power and/or load of power source, see connection pins, ground pins, for load, control, communication, para 165), 
(see different portions of charging gun, detachable portion, Fig 17C; temperature sensors at contacts/pins of radially shaped contact/load connector of charging gun 17C, sensors for measuring parameters such as temperature, para 12; sensors/sensor interfaces may include temperature sensors to measure temperatures, para 76; see description of add-on 1712 or 1710 including sensors for measuring temperature, para 189-192; see connection module, see pins for connecting power and/or load of power source, see connection pins, ground pins, for load, control, communication, para 165). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851